

	

		II

		109th CONGRESS

		1st Session

		S. 1545

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 28, 2005

			Mrs. Boxer (for herself

			 and Mrs. Feinstein) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To withdraw the Los Padres National Forest

		  in California from location, entry, and patent under mining laws, and for other

		  purposes.

	

	

		1.Withdrawal of Los Padres

			 National Forest, California, from mining lawsSubject to valid existing rights, the Los

			 Padres National Forest in California is hereby withdrawn from—

			(1)all forms of entry, appropriation, and

			 disposal under the public land laws;

			(2)location, entry, and patent under the

			 mining laws; and

			(3)operation of the mineral leasing, mineral

			 materials, and geothermal leasing laws.

			

